UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1098


GRADILLAS COURT REPORTERS, INC.,

                   Plaintiff - Appellant,

             v.

CHERRY BEKAERT, LLP,

                   Defendant - Appellee,

             and

DOES 1 THROUGH 50; SARA CRABTREE,

             Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:17-cv-00597-RBS-RJK)


Submitted: March 26, 2020                                   Decided: March 31, 2020


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Don Howarth, Suzelle Moss Smith, HOWARTH & SMITH, Los Angeles, California, for
Appellant. Kevin M. Murphy, J. Peter Glaws, IV, CARR MALONEY P.C., Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Gradillas Court Reporters, Inc., appeals the district court’s order accepting the

recommendation of the magistrate judge and granting summary judgment in favor of

Cherry Bekaert, LLP on Gradillas’ claims of breach of contract and professional

negligence. We ordered supplemental briefing on the issue of whether complete diversity

existed between the parties such that the district court had subject matter jurisdiction under

28 U.S.C. § 1332 (2018), and this briefing has now been completed.

       Pursuant to 28 U.S.C. § 1653 (2018), jurisdictional pleading defects may be cured

in the district court or on appeal. In accordance with this statute, Cherry Bekaert has

moved to supplement the record with affidavits attesting to the citizenship of its partners

and to amend the notice of removal to reflect this information. After reviewing the parties’

submissions relative to this motion, we grant Cherry Bekaert’s motion to supplement

the record and motion to amend the notice of removal.

       We have reviewed the record as supplemented and find neither a jurisdictional

defect in the record nor any reversible error. Accordingly, we affirm for the reasons stated

by the district court. Gradillas Court Reporters, Inc. v. Cherry Bekaert, LLP, No. 2:17-cv-

00597-RBS-RJK (E.D. Va. Dec. 17, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3